Name: Commission Regulation (EEC) No 2161/81 of 29 July 1981 applying a special intervention measure for common wheat of minimum breadmaking quality at the start of the 1981/82 marketing yearh
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7 . 81 Official Journal of the European Communities No L 210/37 COMMISSION REGULATION (EEC) No 2161/81 of 29 July 1981 applying a special intervention measure for common wheat of minimum breadmaking quality at the start of the 1981 /82 marketing year HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies of all Member States shall buy, in accordance with Article 4 (3) and Article 5 of Regulation (EEC) No 1 629/77, any quantities of common wheat of the minimum breadmaking quality defined in Regulation (EEC) No 2158/81 offered to them during August, September and October of the 1981 /82 marketing year . The delivery of the quantities offered must take place not later than 30 November 1981 . Such purchases shall be made in any of the intervention centres laid down for common wheat , under the conditions laid down in Articles 1 and 2 of Regulation (EEC) No 2738/75 . Where delivery takes place in November 1981 , the price payable shall be that for October 1981 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2 ), and in particular the first subparagraph of Article 8 (4) thereof, Whereas there exists some concern regarding the beha ­ viour of the market at the start of the marketing year ; whereas, therefore , in accordance with Article 8 of Regulation (EEC) No 2727/75, provision should be made to apply special intervention measures by means of buying-in any quantities of common wheat of minimum breadmaking quality offered to intervention agencies at the start of the 1981 /82 marketing year ; whereas such purchases should be carried out under the conditions laid down in Articles 1 and 2 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3 ), Whereas the conditions laid down in Commission Regulation (EEC) No 1629/77 pf 20 July 1977 laying down detailed rules of application for special interven ­ tion measures to support the development of the market in common wheat of breadmaking quality (4), as last amended by Regulation (EEC) No 2158/81 (5 ), will for the abovementioned reasons , be satisfied at the start of the 1981 /82 marketing year ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , Article 2 The intervention agencies shall , where necessary, adopt additional procedures and conditions for taking ­ over wheat, compatible with the provisions of this Regulation in order to take account of special condi ­ tions existing in the Member States in which they operate . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1981 . For the Commission The President Gaston THORN C ) OJ No L 281 , 1 . 11 . 1975, p . 1 . 2 OJ No L 198 , 20 . 7 . 1981 , p . 2 . (3 ) OJ No L 281 , 1 . 11 . 1975, p. 49 . ( «) OJ No L 181 , 21 . 7 . 1977, p. 26 . ( 5 ) See page 32 of this Official Journal .